Title: To Thomas Jefferson from J. Phillipe Reibelt, 12 December 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Nouv. Orleans le 12 Dec. 1808.
                  
                  J’ai eû la Consolation de recevoir enfin une Lettre de Votre Venerable Main, dateè du 28 Octobre.
                   Les 2 Observations que Vous prenez la peine, de m’y faire, ne peuvent etre que justes quant aux principes—mais les faits me paroissent differer de ce que Vous supposez. 
                  1o.) Vous Vous rappellerez sans doute que j’ai eu l’Avantage, d’etre presentè a Vous par Mr. Dawson en 1802 avec une recomandation du G. Kosciusco— Je suis donc plus que 5 Ans dans le pays.
                  2do.) C’est—sur une denonciation de 3 nouveaux venûs, notoirement mauvais sujets, le 1er. un fier menteur et trompeur, l’autre Un Libertin sans lieu et feu, le dernier un Marchand Voyageur d hommes Colorès—tous dirigès par les membres de la Legislature attachès a Mr. D. Clark—particul. par Burney des Rapides, qui a depuis assasinè un forgeron dans sa forge, et Hughes des Ouachita, le fameux domestique du Bar. de Basstroppe—qui sont mes ennemis mortels, parcequ’ils me supposent le plus intime Cooperateur du G. Wilkinson Contre Le Col. Burr—que la Majoritè de la Legislature, composeè d’hommes sans Connaissances et sans Sentimens, a trouvè apropos, de decreter mon deplacement, sans me comuniquer cette accusation ni avant ni apres—tandis que contre d’autres Juges elle n’a meme pas vouluë recevoir des denonciations— Je fus Donc non Seulement jugè sans être entendû, mais je ne sais meme pas pourquoi— Je peux me dispenser de faire des remarques sur ce procedè, puisque un homme jugè sans aucun respect pour les formes, n’est nul part considerè Coupable, et qu’il a au Contraire precisement pour cela une presomption pour lui—mais je dois Vous dire, que je me proposois dès le premier Moment—de demander a la seance prochaine de la Legislature, communication de la denonciation, sur la quelle je fus condamnè; qu’il ne me pourra être que faciles, de detruire les points d’accusation, puisque ma Conscience ne me fait pas le moindre reproche; et que je le ferais en m’adressant au tribunal de l’opinion publique, qui—a ce, que le Gouverneur m’a assurè lui même, s’est generalement prononceè en ma faveur et contre la Conduite injuste de la Legislature.
                  Vous pourriez donc—sans Crainte de compromettre la puretè de Votre reputation, continuer de Vous montrer mon Protecteur, et Vous occuper, de me rentrer dans un emplois, qui me met a même, de finir mes jours sous un Gouvernement Democr. Representatif et d’y donner une education decente a mes enfans.
                  Je suppose d’apres la Conclusûre du dernier paragraphe de Votre Message a l’Ouverture de la seance presente du Congress que le Pouvoir Legislatif authoriséra entre autres celui Executif, d’eriger une Bibliotheque Nationale a la Capitale de l’Union—et je Vous prie—si cela arrive—de me conferer, ou d’engager Votre Ami Successeur de me conserver la place de Chef de cet Etablissement— Vous savez, que— outre toutes les autres qualites necessaires—je possede principal. la Sciençe de la Classification, la Connaissance des Langues, Greque, Latine et Germanique, et de toutes les Langues filles de ces deux dernières—et enfin les Moyens, d’acquerir les Ouvrages etrangers a au Moins Cent pour Cent meilleur marchè, que Quantitè d’autry.
                  Representez Vous la reputation dont j’ai joui en Europe, que je Vous ai prouvè par des Documens—et l’injustice avec la quelle je fus traitè en ce pays ci—et je me flatte, qu’il vous est impossible, de m’abandonner a mon Cruel sort.
                  Si Contre toute Attente—cela seroit toujous infaisable, je veux, si l’Embargo se leve, retourner en Europe, y ramasser des nouveaux Moyens, et revenir m’etablir vers le haut de la Virginie—et si l’Embargo ne se leve pas, en attendant tacher de gagner ma Vie comme instituteur du forte piano—et si je ne puis point y reussir—aller a la Ville, ou reside le Consul General de la Russie, qui vient d’etre anoncè—lui prouver mes liaisons amicales avec l’ancien Gouverneur de l’Empereur, Mr. de La harpe, et le prier de m’expedier aupres de lui a Petersburg, ce qu’il ne me refusera guères.
                  Daignez Conserver—jusque a ce que Vous meme verrez le Contraire—la persuasion de Moi, que je suis incapable de toute inconduite, et que personne ne puisse etre penetreè d’une plus sincère et plus profonde Veneration pour Vous que Moi.
                  
                     Reibelt
                     
                  
                  
                     Ce seroit me faire une Grace particuliere, de me donner une prompte reponse—
                     Pardon, si—dans les Circonstances malheureuses, dans lesquelles je me trouve, je Vous rappelle iterativement, que Mr. Dearborn ne m’a pas encore fait parvenir l’indemnisation qu’il m’a promis, il y a 22 Mois.
                     Mon Ami Van Pradelles—Register et Comissaire du bureau des terres—vient de mourir— Je suis bien persuadè, que Mess. Robertson et Lewis ne se refuseroient pas de servir avec Moi, si Vous vouliez me conferer la dernière de ces deux places— Ils ont souvent et publiquement dit que le procedè de la Legislature contre Moi etoit l’injustice la plus criante, que le Gouvernement General, sous la protection duquel j’etois venû en çe pays—devroit, lorsqu’il en seroit instruit, marquer son indignation &c &c, et ils m’ont a toute occasion temoignès une attention recherchè. Je prefererais, cependant de beaucoup plus la place de Bibliotheq.
                     La Legislature peut—puisque on ne sait pas pourquoi, m’avoir deplacè aussi bien pour fautes de tete, que pour fautes de Coeur—et On doit même presumer la première raison, puisque on ne presume jamais la Mauvaise foi, et puisque une denonciation n’est jamais une preuve. Mais de la que je suis—supposons—incapable des fonctions judiciaires, il ne suit pas, que je suis incapable de celles d’Archiviste, de Bibliothecaire, de Comisr. du bur. des terres et autres non judiciaires—et dela, qu’on m’a despotiquement condamnè, sans m’avoir entendu, il ne suit pas, que je suis Coupable, ni d’une ni d’autre manière.
                  
               